Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant's amendment filed 23 May 2022 has been entered, but does not place the application into condition for allowance.
	Claims 1-11 are pending with claims 4-11 withdrawn.  Claims 1-3 are under examination.
	Claim 1 has been amended to recite that the steel material has 0 wt% of Mo.
	Applicant's arguments filed 23 May 2022 have been fully considered but they are not persuasive.
Applicant argues (p. 5) that "[a]mong other things, Applicant's claimed steel material does not include molybdenum.  See also table 1 and page 19, lines 2-6.  Applicant respectfully submits that the instantly claimed steel material can be beneficial, even when expensive hardenable elements such as molybdenum (Mo) are not added, for example, a superior 55K class hot-stamped part can be manufactured.  See also, page 17, line 13 to page 18, line 1 of the instant specification.
"Such a feature of the instantly claimed invention, e.g., steel composition not including Mo, and the associated advantages are not suggested or taught in KR'218, whether considered alone or in combination with US'532.
"Nothing in KR'218 indicates that the steel material does not require molybdenum in its composition to achieve the instantly claimed properties, e.g., standard deviation of average elongation and a dual-phase structure of ferrite and martensite.
"Thus, while Applicant does not believe that a prima facie case under Section 103 has not been presented in KR'218, the data in the application and of record would be sufficient to rebut any prima facie case that may be contended to exist."
The Examiner responds that KR '218 is silent as to the presence of Mo in its steel material.  Thus, there is substantially no Mo in the steel material of KR '218 (i.e., 0 wt% Mo).  It is noted that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)"; see MPEP 2145(II).  Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, it is unclear how the data presented in the application distinguishes the claimed steel material from the steel material of the prior art as both steel materials do not possess Mo.
The amendment has been entered, but will not place the application into condition for allowance.  Claims 1-3 are rejected with claims 4-11 withdrawn.
/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738